Title: To Thomas Jefferson from J. P. G. Muhlenberg, 10 November 1803
From: Muhlenberg, J. P. G.
To: Jefferson, Thomas


          
            
              Sir
            
            Custom House Philadelphia Novr. 10th. 1803.
          
          I have the Honor to inform You, That by the Ship Mary Ann, just arrivd from Havre, I have receiv’d Eight Boxes of Wine, for The President of the U. States directed to my care—I have had the Wine landed, & as soon as the Duties, & the freight can be ascertained I will do myself the Honor to transmit the information To The President—The Sloop Harmony, Capt. Ellwood, sails from this Port, on Saturday next, for George Town and as so good an Opportunity may not offer, for some time to come, I shall forward the Wine in her, hoping it will meet The Presidents approbation.
          
          I have the Honor to be with unfeign’d Respect Sir Your Most Obedt
          
            P Muhlenberg
          
        